DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sangwan et al (US2003/0106883).
Sangwan et al discloses an apparatus for heating a window of a vehicle comprising an electrical storage unit (20) to power a drivetrain of a vehicle (para. 0008), a plurality of heating circuits (12, 16, 18) disposed on a window/backlite, a controller (30) to monitor the electric the electrical charge of the electrical storage unit (para. 0009), selectively activate heating circuits based on electrical charge (para. 0008, 0009), a first circuit over a first zone and a second circuit over a second zone and a third circuit over a third zone (12, 16,18; para. 0008) and activating/deactivating heating circuit to permit supply of current to electrical storage unit by charging system (claim 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6-10 and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sangwan et al in view of Hoke et al (US9045043).
Sangwan et al discloses all of the recited subject matter except a first zone over a central portion and second zone around perimeter, first zone aligned with a vision cone defining a field of view reflected from a rearview mirror, a third circuit/zone around perimeter of first zone , user interface with display HMI in center stack of passenger compartment wherein in response to state indicated by interface, the controller prioritizes suppression of heating circuits, heating circuit wherein in response to electrical charge being greater than a first threshold charge, activating first and second circuit, in response to electrical charge being less than the first threshold charge, activating the first circuit and suppressing the activation of the second circuit, heating circuits wherein in response to the electrical charge being greater that the first threshold charge, activating the first, second and third circuit and in response to the electrical charge being less that a second threshold, suppressing activation of the second and third circuit.  Hoke et al discloses a first zone over a central (132, 134) portion and second zone around perimeter (116, 118, 128, 130), first zone (132, 134) aligned with a vision cone defining a field of view reflected from a rearview mirror (Figure 1A), a third circuit/zone (126, 124) around perimeter of first zone (Figure 1A), user interface with display HMI in center stack of passenger compartment (152; column 6, lines 27-36, 56-column 7, line 7 38-57) wherein in response to state indicated by interface, the controller prioritizes suppression of heating circuits (column 7, lines 35-57).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a first zone over a central portion and second zone around perimeter, first zone aligned with a vision cone defining a field of view reflected from a rearview mirror, a third circuit/zone around perimeter of first zone , user interface with display HMI in center stack of passenger compartment wherein in response to state indicated by interface, the controller prioritizes suppression of heating circuits, heating circuit wherein in response to electrical charge being greater than a first threshold charge, activating first and second circuit as disclosed by Hoke et al in the apparatus for heating a window of Sangwan et al because, a first zone over a central portion and second zone around perimeter, first zone aligned with a vision cone defining a field of view reflected from a rearview mirror, a third circuit/zone around perimeter of first zone , user interface with display HMI in center stack of passenger compartment wherein in response to state indicated by interface, the controller prioritizes suppression of heating circuits, heating circuit wherein in response to electrical charge being greater than a first threshold charge, activating first and second circuit allows for a more uniform control of heating.  While neither Sangwan et al nor Hoke et al does not specifically disclose a heating circuit wherein in response to electrical charge being greater than a first threshold charge, activating first and second circuit, in response to electrical charge being less than the first threshold charge, activating the first circuit and suppressing the activation of the second circuit, heating circuits wherein in response to the electrical charge being greater that the first threshold charge, activating the first, second and third circuit and in response to the electrical charge being less that a second threshold, suppressing activation of the second and third circuit, Sangwan et al does disclose activating/deactivating heating circuits based on electrical storage charging system.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included a heating circuit wherein in response to electrical charge being greater than a first threshold charge, activating first and second circuit, in response to electrical charge being less than the first threshold charge, activating the first circuit and suppressing the activation of the second circuit, heating circuits wherein in response to the electrical charge being greater that the first threshold charge, activating the first, second and third circuit and in response to the electrical charge being less that a second threshold, suppressing activation of the second and third circuit as a matter of design choice.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and shows the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



stf								/SHAWNTINA T FUQUA/June 14, 2022							Primary Examiner, Art Unit 3761